Exhibit 10.2

 
THE INTERESTS REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE
SECURITIES LAWS. THEREFORE, SUCH INTERESTS CANNOT BE RESOLD, TRANSFERRED,
PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF AT ANY TIME UNLESS THEY ARE
REGISTERED UNDER SUCH ACT AND LAWS OR UNLESS AN EXEMPTION FROM REGISTRATION IS
AVAILABLE, AND THE HOLDER COMPLIES WITH THE OTHER SUBSTANTIAL RESTRICTIONS ON
TRANSFERABILITY SET FORTH IN THIS AGREEMENT.
OPERATING AGREEMENT
OF
ROCK OHIO VENTURES LLC
By and Between
ROCK OHIO VENTURES I LLC,
ROCK OHIO VENTURES II LLC
and
LAKES OHIO DEVELOPMENT LLC
Dated as of
October 29, 2009
 

 



--------------------------------------------------------------------------------



 



OPERATING AGREEMENT
OF
ROCK OHIO VENTURES LLC
     This OPERATING AGREEMENT (this “Agreement”) is entered into and shall be
effective as of the 29th of October, 2009, by and among ROCK OHIO VENTURES I
LLC, a Delaware limited liability company, ROCK OHIO VENTURES II LLC, a Delaware
limited liability company, and LAKES OHIO DEVELOPMENT, LLC, a Minnesota limited
liability company, each as Members of ROCK OHIO VENTURES LLC (the “Company”).
ARTICLE 1
ORGANIZATION OF THE COMPANY
     1.1 Formation. The parties have formed and intend hereby to operate the
Company pursuant to the provisions of Chapter 18 of Title 6 of the Delaware
Revised Statutes, as amended from time to time, or any corresponding provisions
of succeeding law, (the “Act”) and in accordance with the terms and conditions
of this Agreement and the Company’s Certificate of Formation, as amended. The
Members shall promptly make, execute and deliver all filings, disclosures, and
other documentation that are required by Applicable Law to enable the Company to
comply with all requirements for its continued operation.
     1.2 Name. The name of the Company shall be “ROCK OHIO VENTURES LLC” and all
business of the Company shall be conducted in such name or such other name or
assumed names as the Manager shall from time to time approve. The Members
consent to amending the Company’s Certificate of Formation to change the
Company’s name to Rock Ohio Ventures LLC. The Company shall be authorized to
conduct business in any state in which the Manager shall determine appropriate.
     1.3 Purpose. The purpose or purposes for which the Company is formed are to
engage in any activity within the purposes for which a limited liability company
may be formed under the Act as determined from time to time by the Manager,
including, without limitation, directly or indirectly through subsidiaries,
third parties or otherwise, to acquire, own, develop, mortgage, encumber,
hypothecate, lease, sell, maintain, improve, alter, remodel, expand, manage, and
otherwise operate and deal with part or all of the Project, including obtaining
financing and refinancing for the above purposes, selling, exchanging,
transferring, joint venturing or otherwise disposing of all or any part of the
Project, and investing and reinvesting any undistributed Company funds. No
Member or Manager shall have any authority to hold itself out as an agent of
another Member, and no Member, other than the Manager, shall have any authority
to hold itself out as an agent of the Company. The Company shall have any and
all powers necessary or desirable to carry out the purposes and business of the
Company, to the extent that the same may be lawfully exercised by limited
liability companies under the Act.
     1.4 Intent. It is the intent of the Members that the Company be operated in
a manner consistent with its treatment as a “partnership” for federal income tax
purposes. Without limitation to the foregoing sentence, it is also the intent of
the Members that the Company not be operated, deemed or treated as a
“partnership” for purposes of Section 303

1



--------------------------------------------------------------------------------



 



of the Federal Bankruptcy Code. No Member shall take action inconsistent with
this express intent.
     1.5 Term. The Company shall continue in perpetuity, unless the Company
shall sooner be dissolved and its affairs wound up in accordance with the Act
and this Agreement.
     1.6 Member Cooperation; Independent Activities.
          (a) Member Cooperation. Except to the extent expressly provided to the
contrary in this Agreement, each Member shall use reasonable efforts to
cooperate with the requests of the Manager for actions or efforts which the
Manager deems necessary or desirable for the Project or the other business of
the Company, including obtaining required licenses under applicable Gaming Law,
and a Member shall be required to devote only such time to the affairs of the
Company as may be necessary for the performance of the foregoing.
          (b) Independent Activities. Nothing, including anything in the
Company’s Certificate of Formation or this Agreement, shall: (1) limit the
rights of a Manager, Member or any of their Affiliates, or any of their
respective officers, directors, managers, employees, investors, stockholders,
partners and members (“Related Persons”) to serve other Persons in any capacity,
to own interests in other businesses and undertakings, to pursue and engage in
other investments, opportunities and activities, and to derive and enjoy
profits, compensation and other consideration in respect thereof, whether or not
such services, interests, businesses, undertakings, investments, opportunities
and activities (collectively, “Other Interests”) are similar to or competitive
with the business or assets of the Company, (2) afford any Member any right to
share in the profits, compensation and other consideration derived from the
Other Interests of any Manager, other Member or the Manager’s or other Member’s
Related Persons; (3) except as may be required to be disclosed under any
Applicable Law, require any Member to disclose to any other Member or to the
Company the existence, nature of, or any information relating to, any such Other
Interest, or impose any fiduciary or other obligation on any Member not to favor
or advance such Other Interests over the interests of the Company or the
Project; or (4) obligate any Member to first offer any such Other Interest to
any other Member or to the Company, or allow the other Member or the Company to
participate therein. The Members, Manager and Company agree that the Company’s
Members and Manager shall owe no fiduciary duties to the Company or other
Members and shall not be required to devote any minimum time to the affairs of
the Company.
     1.7 Transactions with Affiliates.
           (a) To the extent permitted by Applicable Law and except as otherwise
provided in this Agreement, the Company is hereby authorized to purchase
property and services from, sell property and services to, or otherwise deal
with, the Manager and any Member, acting on its own behalf, or any Affiliate of
the Manager or any Member, provided that any such purchase, sale, or other
transaction shall be made on terms and conditions which are no less favorable to
the Company (including as to price, quality and payment terms) than if the
Company had entered into the sale, purchase, or other transaction with an
independent third party.

2



--------------------------------------------------------------------------------



 



           (b) Subject to Section 1.7(a), the Company may advertise or otherwise
promote the Project in conjunction or association with other resorts, projects
or properties owned by, managed by or otherwise affiliated with the Manager, a
Member or their Affiliates or joint ventures (“Shared Promotion”). The
negotiation of shared revenues resulting from or relating to, any such Shared
Promotion shall be within the discretion of the Manager.
     1.8 Expenses of Members. Subject to Section 1.7, the Manager may authorize
compensation to Members, the Manager and their Affiliates for services rendered
to the Company by such Manager, Member or Affiliate and may authorize
reimbursement from the Company for actual “out of pocket” expenses reasonably
incurred by such Manager, Member or Affiliate in the furtherance of the
Company’s business to the extent such expenses are approved by the Manager, in
each case, upon the presentation of reasonable supporting documentation of the
amount and purpose of such expenses. The legal, accounting, due diligence and
investigative fees and expenses relating to gaming licensure fees and costs
associated with each Member’s individual licensure investigation under
applicable Gaming Law shall be borne by the Company to the extent approved by
the Manager.
     1.9 Registered Office and Agent for Service of Process. The address of the
registered office, and the name and address of the Company’s initial agent for
service of process, are as set forth in the Certificate of Formation. Such
office address and agent may be changed from time to time by the Manager.
Notwithstanding the foregoing, the Manager shall cause an appropriate
certificate of amendment to the Certificate of Formation to be duly filed upon
any change of office address or agent that is or may become required by
Applicable Law.
     1.10 Definitions. Each capitalized term used in this Agreement is defined
in the Glossary of Defined Terms attached hereto. All definitions shall also
apply to the singular and plural form of the defined term, regardless of whether
such term is defined in its singular or plural form.
ARTICLE 2
CAPITAL CONTRIBUTIONS
     2.1 Capital Contributions.
          (a) Capital Contribution Commitment. Each Member shall be
unconditionally obligated to contribute cash, the property described in
Section 2.1(b) or such other assets as the Manager approves to the capital of
the Company an aggregate amount equal to the Capital Contribution Commitment of
such Member as set forth on Schedule 2.1(a) and, in exchange therefore, shall
initially be allocated the Percentage Interest set forth opposite the Member’s
name. All Capital Contributions shall be made not later than the Capital
Contribution Dates set by the Manager with respect thereto in accordance with
Section 2.5. No Member shall be required to make Capital Contributions in excess
of such Member’s Capital Contribution Commitment.
          (b) Amounts Contributed. Members of the Company’s Members formed OH
Ventures Cleveland LLC, a Delaware limited liability company (the “Cleveland
LLC”),

3



--------------------------------------------------------------------------------



 



OH Ventures Cleveland Peninsula LLC, a Delaware limited liability company (the
“Cleveland Peninsula LLC”), and OH Ventures Cincinnati LLC, a Delaware limited
liability company (the “Cincinnati LLC”, and together with the Cleveland LLC and
the Cleveland Peninsula LLC, the “Casino Site LLCs”). Members of the Company’s
Members caused the Casino Site LLCs to acquire leases and/or options to purchase
real estate in Cleveland and Cincinnati, Ohio. Members of the Company’s Members
also spent money (1) to cause the Casino Site LLCs to acquire such leases and
options on real estate in Cleveland and Cincinnati, Ohio, and (2) in the
furtherance of electoral approval of legislation directly related to the success
of the Project, thereby enhancing the value of the leases and options on real
estate in Cleveland and Cincinnati, Ohio. Members of the Company’s Members
contributed in kind their interests in the Casino Site LLCs to those Members
listed on Schedule 2.l(b), which in turn have contributed them in kind to the
Company as part of such Member’s Capital Contribution to the Company. Each
Member agrees that the Gross Asset Value with respect to the contribution of
interests in the Casino Site LLCs to the Company by a Member shall be equal to
the amount set forth on Schedule 2.l(b) with respect to the interest in the
Casino Site LLCs contributed to the Company.
     2.2 Member Loans, Third Party Financing. The Manager may, on the Company’s
behalf, obtain any financing it deems necessary, at any time, to enable the
Company to conduct its business and affairs or to develop, construct, acquire,
complete and operate the Company’s Property and the Project in addition to the
Members’ Capital Contribution Commitments. The financing obtained as described
in the immediately preceding sentence may include third-party debt financing
obtained by the Company and the collateral for any such financing may include
the Property and the Project, among other collateral. Subject to Section 1.7,
the Manager may request that one or more Members to provide all or any part of
such financing (“Member Loan(s)”) and may cause the Company to enter into Member
Loans. If any Member shall make any loan or loans to the Company, the amount of
any such loan or advance shall not be treated as a contribution to the capital
of the Company but shall be a debt due from the Company.
     2.3 Member Guaranties. No Member or Affiliate or Related Person of a Member
shall be required to guaranty, or to make or otherwise provide any other
financial commitment or enhancement with respect to any Debt of the Company.
Subject to Section 1.7, the Manager may request that one or more Members provide
or cause to be provided a guaranty or enhancement with respect to any Debt of
the Company (collectively, the “Member Guaranties”) if, in the Manager’s
reasonable judgment, such Member Guaranties are necessary or desirable, and may
cause the Company to obtain and enter into Member Guaranties. A Member Guaranty
of any Company Debt may be provided by a Member or an Affiliate thereof in any
form, including the form of a guaranty, letter of credit, pledge of collateral
or other credit enhancement facility. The Manager may, in its discretion, agree
to pay to Members providing Member Guaranties a guaranty fee. Such obligation of
the Company shall be separate from and in addition to the guaranteeing Member’s
right-to receive any other payment or distributable amount hereunder.
     2.4 Return of Capital. No interest shall accrue on any Capital
Contributions and no Member shall have any right to withdraw or to be repaid any
Capital Contributions except as provided in this Agreement.

4



--------------------------------------------------------------------------------



 



     2.5 Funding Unpaid Capital Contribution Commitment. With respect to any
unpaid Capital Contribution Commitments pursuant to Section 2.1(a), (i) the
Manager may set a date on which all or a portion of such unpaid Capital
Contributions are to be made (the “Capital Contribution Date”), (ii) the Company
shall notify the Members not less than three (3) days prior to such Capital
Contribution Date of the Capital Contributions required to be made and the
amounts of their respective required Capital Contributions, and (iii) such
required Capital Contributions of the Members shall be proportionate to such
Members’ unpaid Capital Contribution Commitment then outstanding.
     2.6 Additional Capital Contributions. No Member shall be obligated to make
any capital contributions beyond such Member’s Capital Contribution Commitment.
The Manager may cause the Company to offer and sell additional Interests in the
Company on such terms and providing for such rights and obligations (including
amendments to this Agreement to reflect such rights and obligations) as are
approved by the Manager and by Members holding a majority of the Percentage
Interest; provided that no approval by Members shall be required with respect to
any offer or sale of additional Interests in the Company or the terms, rights
and obligations of such Interests and their offer and sale if (a) they do not
require amendments to ARTICLE 3, ARTICLE 4, or Section 11.2(b), but amendments
to Schedules 2.1(a) and 2.l(b) do not require approval, and (b) if ROCK OHIO
VENTURES I LLC purchases an additional Interest on or before November 3, 2009,
ROCK OHIO VENTURES II LLC invests an amount in the Company equal to at least
46.48% of the total of the two investments.
     2.7 Preemptive Rights. If the Company authorizes the issuance or sale of
any Interests (except for issuances on the date of this Agreement and except for
issuances on or before November 3, 2009 if LAKES OHIO DEVELOPMENT LLC is offered
at least 10% of the total Interests issued), the Company shall first offer in
writing (the “Preemptive Rights Notice”) to sell to LAKES OHIO DEVELOPMENT LLC
or the successor to its Interests 10% of such Interests. LAKES OHIO DEVELOPMENT
LLC or the successor to its Interests shall be entitled to purchase up to 10% of
such Interests being issued or sold by notifying the Company in writing within
three business days after the delivery of the Preemptive Rights Notice. The
closing of such purchase shall take place on the first closing date of the same
Interests offered to others. LAKES OHIO DEVELOPMENT LLC or the successor to its
Interests shall be entitled to purchase such Interests at the most favorable
price and on the most favorable terms that such Interests are to be offered in
such transaction; provided that notwithstanding the foregoing, in the event that
the Company is issuing more than one type or class of Interests in connection
with such issuance, LAKES OHIO DEVELOPMENT LLC or the successor to its Interests
shall be required to acquire all such types and classes of Interests in the same
form as they are being offered to others. Such Interests specified in the
Preemptive Rights Notice that are not purchased by LAKES OHIO DEVELOPMENT LLC or
the successor to its Interests pursuant to the terms of this Section 2.7 may be
issued and sold by the Company (on terms no less favorable than the terms
offered in such Preemptive Rights Notice) within 90 days of the date of the
Preemptive Rights Notice. Any Units not issued within such 90-day period will be
subject to the provisions of this Section 2.7 upon subsequent issuance.
     2.8 Admission of Additional Members. Additional Members may be admitted to
the Company if, and only if, (1) any requirements of Section 2.6 are met,
(2) such

5



--------------------------------------------------------------------------------



 



admission, and the terms and conditions of such admission, including, without
limitation, any required Capital Contribution, are approved by the Manager,
subject to Section 1.7, and (3) such person accepts, adopts and agrees to be
bound by all of the terms and provisions of this Agreement, as it may then be
amended; provided that the admission of new Members in connection with a
transfer of an Interest shall be governed by Section 9.1(b), rather than this
Section 2.8.
ARTICLE 3
ALLOCATIONS
     3.1 Profits and Losses. After giving effect to the special allocations set
forth in Section 3.2 below, and subject to Section 3.3(d) below, Profit or Loss
of the Company for any Fiscal Year shall be allocated among the Members in such
proportions as will cause the Augmented Capital Account (as hereinafter defined)
of each Member to equal, as nearly as possible, the amount such Member would
receive if an amount equal to all Members’ Augmented Capital Accounts, increased
by the amount of such Profit or reduced by the amount of such Loss, were
distributed to the Members in accordance with Section 4.1 below. For this
purpose, the “Augmented Capital Account” of any Member shall mean such Member’s
Capital Account, determined after giving effect to all distributions during such
Fiscal Year and all allocations other than allocations of Profit or Loss for
such Fiscal Year, and increased by such Member’s “share of partnership minimum
gain” (within the meaning of Section 1.704-2(g) of the Regulations) and “share
of partner nonrecourse debt minimum gain” (within the meaning of
Section 1.704-2(i)(5) of the Regulations) as of the end of such Fiscal Year.
     3.2 Special Allocations. The following special allocations shall be made
for income tax purposes in the following order:
          (a) Minimum Gain Chargeback. Except as otherwise provided in
Section 1.704-2(f) of the Regulations, notwithstanding any other provision of
this ARTICLE 3, if there is a net decrease in Company Minimum Gain during any
Fiscal Year, each Member shall be specially allocated items of Company gross
income and gain for such Fiscal Year (and, if necessary, subsequent Fiscal
Years) in an amount equal to such member’s share of the net decrease in Company
Minimum Gain, determined in accordance with Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Member pursuant thereto. The
items to be so allocated shall be determined in accordance with Sections
1.704-2(f)(6) and 1.704-2(j)(2) of the Regulations. This Section 3.2(a) is
intended to comply with the minimum gain chargeback requirements in the
Regulations and shall be interpreted consistently therewith.
          (b) Member Minimum Gain Chargeback. Notwithstanding any other
provision of this Agreement except Section 3.2(a), if there is a net decrease in
Member Minimum Gain attributable to Member Nonrecourse Debt during any Fiscal
Year, each Member who has a share of the Member Minimum Gain attributable to
such Member Nonrecourse Debt shall be specially allocated items of Company
income and gain for such year (and, if necessary, subsequent years) in an amount
equal to the portion of such Member’s share of the net decrease of Member
Minimum Gain attributable to such Member Nonrecourse Debt that is allocable to
the disposition of any Company assets subject to such Member

6



--------------------------------------------------------------------------------



 



Nonrecourse Debt. The items to be so allocated shall be determined in accordance
with Regulation Section 1.704-2(j)(2)(ii). Any Member’s share of the net
decrease in Member Minimum Gain shall be determined in accordance with
Regulation Section 1.704-2(i)(5). This Section is intended to comply with the
minimum gain chargeback requirements in the Regulations and shall be interpreted
consistently therewith.
          (c) Nonrecourse Deductions. Nonrecourse deductions for any Fiscal Year
shall be allocated to the Members in accordance with their Percentage Interests.
For purposes of this Section, “nonrecourse deductions” shall have the meaning
set forth in Section 1.704-2(b)(l) of the Regulations. The amount of nonrecourse
deductions for a Fiscal Year shall equal the excess, if any, of the net
increase, if any, in the amount of Company Minimum Gain during that Fiscal Year
over the aggregate amount of any distributions during that Fiscal Year of
proceeds of a Nonrecourse Liability that are allocable to an increase in Company
Minimum Gain, determined according to the provisions of
Regulation Section 1.704-2(d).
          (d) Member Nonrecourse Deductions. Any Member Nonrecourse Deductions
for any Fiscal Year shall be specially allocated to the Member who bears
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with
Regulation Section 1.704-2(i). The amount of Member Nonrecourse Deductions with
respect to a Member Nonrecourse Debt for a Fiscal Year equals the excess, if
any, of the net increase, if any, in the amount of Member Minimum Gain
attributable to such Member Nonrecourse Debt during that Fiscal Year over the
aggregate amount of any distributions during that Fiscal Year to the Member that
bears the economic risk of loss for such Member Nonrecourse Debt to the extent
such distributions are from the proceeds of such Member Nonrecourse Debt and are
allocable to an increase in Member Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Section 1.704-2(i)(l).
          (e) Qualified Income Offset. In the event any Member unexpectedly
receives any adjustment, allocation or distribution described in Treasury
Regulation paragraphs (4), (5) or (6) of Section 1.704-l(b)(2)(ii)(d), items of
Company gross income and gain shall be specially allocated to the Members in an
amount and manner sufficient to eliminate, to the extent required by the
Treasury Regulations, the Adjusted Capital Account Deficit of that Member as
quickly as possible.
     3.3 Other Allocation Rules.
          (a) The Members are aware of the income tax and economic consequences
of the allocations made by this ARTICLE 3 and hereby agree to be bound by the
provisions of this ARTICLE 3 in reporting their shares of Company income and
loss for income tax purposes.
          (b) For purposes of determining the Profits, Losses or any other items
allocable to any period, Profits, Losses and any such other items shall be
determined on a daily, monthly, or other basis, as determined in good faith by
the Manager using any permissible method under Code Section 706 and the
Regulations thereunder.

7



--------------------------------------------------------------------------------



 



          (c) To the extent permitted by Section 1.704-2(h)(3) of the
Regulations, the Company shall elect not to treat distributions as having been
made from the proceeds of a Nonrecourse Liability or a Member Nonrecourse Debt.
          (d) Notwithstanding any other provisions in this Agreement, Losses (or
items of deduction) shall not be allocated to a Member to the extent that the
Member has or would have, as a result of such allocations, an Adjusted Capital
Account Deficit.
     3.4 Tax Allocations: Code Section 704(c). In accordance with Code Section
704(c) and the Regulations thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its initial Gross Asset Value.
     In the event the Gross Asset Value of any Company asset is adjusted
pursuant to the definition of Gross Asset Value, subsequent allocations of
income, gain, loss, and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Code Section
704(c) and the Regulations thereunder.
     Any elections or other decisions relating to such allocations shall be made
by the Manager in any manner that reasonably reflects the purpose and intention
of this Agreement.
ARTICLE 4
DISTRIBUTIONS
     4.1 Distributions and Priority. To the extent the Manager determines the
Company has sufficient cash and to the extent permitted by the Act and any
lending agreements to which the Company or any of its subsidiaries is a party,
the Company may make distributions to its Members in respect of their Interests
at any time and from time to time as determined by the Manager in its sole
discretion. Subject to Sections 4.2 and 4.3, distributions shall be made in the
following order and priority:
          (a) First, to the Members (in the proportion that each Member’s
Unreturned Capital Contributions bears to the aggregate of all Members’
Unreturned Capital Contributions) until the amount of all Members’ Unreturned
Capital Contributions is zero.
          (b) Second, to ROCK OHIO VENTURES I LLC and LAKES OHIO DEVELOPMENT LLC
(in the proportion that each such Member’s Unpaid Additional Preferred Return
bears to the aggregate Unpaid Additional Preferred Return) until the Additional
Preferred Return has been paid in full.
          (c) Third, to the Members (in the proportion that each such Member’s
Unpaid Preferred Return bears to the aggregate of all such Members’ Unpaid
Preferred Return) until the Preferred Return of all such Members has been paid
in full.

8



--------------------------------------------------------------------------------



 



           (d) Thereafter, (1) thirty-eight percent (38%) to ROCK OHIO VENTURES
I LLC, (2) two percent (2%) to LAKES OHIO DEVELOPMENT, LLC, and (3) sixty
percent (60%) pro-rata to all Members in proportion to their respective
Percentage Interests.
     4.2 Tax Distributions. Notwithstanding the priority of distributions in
Section 4.1, the Company shall, consistent with any restrictions which may be
imposed by any creditor or under any contract of the Company or any of its
subsidiaries or by applicable law, make distributions (whether pursuant to this
Section 4.2 or otherwise) to each Member (1) by April 15 after the end of each
taxable year of the Company, in an amount equal to the Year End Tax
Distribution, if any, and (2) at such times and in such amounts so that each
Member will be able to make timely estimated and final tax payments, if any, of
all federal and state income taxes attributable to the portion of the Company’s
taxable income, if any, allocated to such Member pursuant to this Agreement and
the Code, which distributions shall be credited against the Year End Tax
Distribution to be received by the Members; provided that each periodic
distribution will not exceed the sum of the State Tax Amount plus the Federal
Tax Amount, calculated as though the Taxable Income were equal to the Company’s
estimated taxable income from the beginning of the Company’s taxable year
through the date of such periodic distribution, less prior periodic
distributions for taxes with respect to such taxable year of the Company.
     Distributions under this Section 4.2 for any Fiscal Year shall be treated
as distributions made pursuant to Section 4.1; provided that any distribution to
a Member pursuant to this Section 4.2 that exceeds the amount that would have
been distributed to a Member had the amount been distributed pursuant to
Section 4.1 shall be treated as an advance distribution under Section 4.1 and
shall be offset against subsequent distributions such Member would otherwise be
entitled to receive pursuant to Section 4.1. Nothing in this Section 4.2 shall
be construed to restrict any right of the Manager or the Company to declare or
make any distribution in addition to those contemplated hereby.
     The “Year End Tax Distribution” means the sum of the “State Tax Amount” and
the “Federal Tax Amount.” The “State Tax Amount” means the product of (1) the
Company’s taxable income, if any, for the applicable year (determined under the
Code) and allocated to the Members pursuant to ARTICLE 3 (“Taxable Income”),
multiplied by (2) the Ohio state income tax rate for individuals then in effect.
The “Federal Tax Amount” means the product of (1) the amount by which the
Taxable Income exceeds the State Tax Amount, multiplied by (2) the highest
marginal federal tax rate for individuals then in effect under the Code.
     4.3 Distributions Only From Company Assets. The Members shall look solely
to the assets of the Company for any distributions, whether liquidating
distributions or otherwise. If the assets of the Company remaining after the
payment or discharge, or the provision for payment or discharge, of the debts,
obligations, and other liabilities of the Company are insufficient to make any
distributions, no Member shall have any recourse against the separate assets of
any other Member.

9



--------------------------------------------------------------------------------



 



ARTICLE 5
MANAGEMENT
     5.1 Designation and Authority of Manager. ROCK OHIO VENTURES I LLC shall be
the initial Manager, and ROCK OHIO VENTURES I LLC may only be removed as the
Manager (and any vacancy in the office of Manager may only be filled) by Members
holding a majority of the Percentage Interest. The Manager may resign at any
time, and the Manager shall resign as Manager if it is finally determined not to
be qualified under applicable Gaming Law to serve as Manager and the Manager is
unable to cure such lack of qualification within a reasonable period of time.
Neither the resignation or removal of a Manager shall affect its Interest, and
following any such event, it shall continue to be a Member with all rights and
responsibilities as such.
     Except for situations in which the approval of the Members is required by
the terms of this Agreement or the Act, (i) the Manager shall conduct, direct
and exercise full control over all activities of the Company, (ii) all
management powers over the business and affairs of the Company shall be vested
in the Manager, and (iii) the Manager shall have the power to bind or take any
action on behalf of the Company, or to exercise in its sole discretion any
rights and powers (including the rights and powers to take certain actions, give
or withhold certain consents or approvals, or make certain determinations,
opinions, judgments, or other decisions) granted to the Company under this
Agreement, or any other agreement, instrument, or other document to which the
Company is a party or by virtue of its holding the equity interests of any
direct or indirect subsidiary of the Company. Unless delegated such power in
accordance with Section 5.3, no Member, except a Member who is a Manager and
acting in such capacity, shall (1) participate in the management of the Company,
(2) hold himself out to any third party as an agent of the Company, (3) have any
authority to bind the Company or act for the Company in any matter, or (4) shall
take any action on behalf of the Company without the approval or authorization
of the Manager. In addition to any power of the Manager granted under this
Agreement, the Manager shall have all of the powers and authority equivalent to
those afforded to a board of directors of a corporation organized and existing
under the laws of the State of Delaware.
     5.2 Limitation of Liability. The Manager shall not be liable to the Company
or any Member for any act or omission of the Manager in its capacity as the
manager of the Company taken in good faith, to the maximum extent permitted by
applicable law, except for the Manager’s willful misconduct or knowing violation
of law. The Manager may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it under this Agreement
either directly or by or through its agents, and neither the Manager nor any of
its Affiliates shall be responsible for any misconduct or negligence on the part
of any such agent appointed by the Manager (so long as such agent was selected
in good faith). The Manager shall be entitled to rely upon the advice of legal
counsel, independent public accountants and other experts, including financial
advisors, and any act of or failure to act by the Manager in good faith reliance
on such advice shall in no event subject the Manager to liability to the Company
or any Member.
     5.3 Delegation of Authority. The Manager may, from time to time, delegate
to one or more Persons (including any officer of the Company) such authority and
duties as the

10



--------------------------------------------------------------------------------



 



Manager may deem advisable. Such delegation may include the appointment of
officers, which such titles, powers and duties as are determined by the Manager,
including day to day management of the Company’s operations. Any delegation
pursuant to this Section 5.3 may be revoked at any time by the Manager in its
sole discretion and any officer appointed by the Manager shall serve at the
pleasure of the Manager and may be removed by the Manager at any time with or
without cause. An officer shall perform his or her duties as an officer in good
faith and, except as otherwise expressly provided in this Agreement, in a manner
he or she reasonably believes to be in the best interest of the Company.
     5.4 Management Fee. The Company may enter into one or more technical,
licensing and management agreements of (collectively, as each may be executed,
amended, supplemented or otherwise modified from time to time, the “Management
Agreements”) setting forth certain management and technical services to be
supplied by to the Company or its subsidiaries by third parties (or, subject to
Section 1.7, one or more Members or the Manager), which agreements may include
the licensing of certain trademarks and other intellectual property to the
Company.
ARTICLE 6
INDEMNIFICATION
     6.1 Indemnification. The Company shall indemnify any Member, Manager or
officer, and may indemnify any other Person, to the fullest extent permitted
under the Act, as the same now exists or may later be amended, substituted or
replaced (but, in case of any such amendment, substitution or replacement only
to the extent that such amendment, substitution or replacement permits the
Company to provide broader indemnification rights than the Company is providing
immediately before such amendment), against all expenses, liabilities and losses
(including, without limitation, attorneys’ fees, judgments, fines, excise taxes,
amounts paid in settlement and penalties) incurred or suffered by such Person
(or one or more of such Person’s Affiliates) by reason of the fact that such
Person is or was a Member, Manager or officer of the Company (and in the sole
discretion of the Manager, any Person that is or was serving as an employee or
agent of the Company or is or was serving at the request of the Company as a
representative, officer, director, member, manager, principal, employee or agent
of another partnership, corporation, joint venture, limited liability company,
trust or other enterprise); provided that, (unless the Manager otherwise
consents) no Person shall be indemnified for any expenses, liabilities and loses
suffered that are attributable to such Person’s or its Affiliates’ bad faith,
willful misconduct or knowing violation of law. Expenses, including attorneys’
fees, incurred by a Person entitled to indemnification under this Section 6.1 in
defending a proceeding shall be paid by the Company in advance of the final
disposition of such proceeding, including any appeal therefrom, upon receipt of
an undertaking satisfactory to the Manager by or on behalf of such Person to
repay such amount if it shall ultimately be determined that such Person is not
entitled to be indemnified by the Company.
     6.2 Company Obligation Only. Any indemnity by the Company under this
ARTICLE 6 shall be provided out of and to the extent of Company assets only and
no Member shall have personal liability on account of such indemnification
obligations of the Company or shall be required to make Capital Contributions to
help satisfy such indemnification obligations of the Company.

11



--------------------------------------------------------------------------------



 



     6.3 Non-Exclusive Rights. The right to indemnification and the advancement
of expenses conferred in this ARTICLE 6 shall not be exclusive of any other
right which any Person may have or later acquire under any statute, agreement,
determination of the Manager or otherwise. The Company (acting with the approval
of its Manager) may purchase and maintain insurance or make other financial
arrangements on behalf of any Person who is or was a Manager, Member, officer,
employee or agent of the Company, or at the request of the Company is or was
serving as a manager, director, officer, employee or agent of another
limited-liability company, corporation, partnership, joint venture, trust or
other enterprise, for any liability asserted against such Person and liability
and expenses incurred by such Person in such Person’s capacity as a Manager,
Member, officer, employee or agent, or arising out of such Person’s status as
such, whether or not the Company has the authority to indemnify such Person
against such liability and expenses. The decision of the Company as to the
propriety of the terms and conditions of any insurance or other financial
arrangement made pursuant to the immediately-preceding sentence hereof and the
Company’s choice of Person to provide such insurance or other financial
arrangement is and shall be conclusive, and such insurance or other financial
arrangement is not and shall not be void or voidable and does not and shall not
subject any Manager or Member of the Company approving such insurance or other
financial arrangement to personal liability for such Person’s action, even if
such Person approving such insurance or other financial arrangement is a
beneficiary of such approved insurance or other financial arrangement.
ARTICLE 7
REPRESENTATIONS, WARRANTIES AND COVENANTS
     7.1 In General. As of the date hereof, each of the Members hereby makes
each of the representations and warranties applicable to such Member as set
forth in Section 7.2, and such warranties and representations shall survive the
execution of this Agreement.
     7.2 Investigation. Each Member hereby represents and warrants that each
Member is acquiring its Interest based upon its own investigation, and the
exercise by such Member of its rights and the performance of its obligations
under this Agreement will be based upon its own investigation, analysis and
expertise. Each Member’s acquisition of its Interest is being made for its own
account for investment, and not with a view to the sale or distribution thereof.
The Interest acquired by a Member pursuant to this Agreement has not been, and
when acquired by the Members will not be, registered under the Securities Act of
1933 (as amended, supplemented or otherwise modified from time to time, and
together with the regulations promulgated thereunder, the “Securities Act”) or
qualified under any “blue sky” or other securities law of any State of the
United States, by reason of exemptions from such registration provisions, which
exemptions depend upon, among other things, the good faith nature of the
investment intent and accuracy of the Members’ representations as expressed
herein. Each Member understands that its Interest must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from registration is otherwise available. Each Member further understands that
at the time it wishes to Transfer any portion of its Interest, there may be no
public or other market upon which to make a Transfer, and that, even if such a
public or other market then exists, a Member may be precluded from Transferring
any portion of its Interest under Securities Act “Rule 144” or under this
Agreement for various reasons. Each Member acknowledges possessing such

12



--------------------------------------------------------------------------------



 



general knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the acquisition of its Interest
and, by reason of such financial and business experience, the Member has the
capacity to protect the Member’s own interests in connection with such
acquisition of its Interest. The Member also acknowledged being financially able
to bear the economic risk of its investment, including the total loss thereof.
ARTICLE 8
ACCOUNTING, BOOKS AND RECORDS
     8.1 Accounting, Books and Records. The Company shall keep, or cause to be
kept, appropriate books and records with respect to the Company’s business,
including all books and records necessary to provide the information required
pursuant to Sections 8.2 and 8.3 or pursuant to applicable laws. All matters
concerning (i) the determination of the relative amount of allocations and
distributions among the Members, and (ii) accounting procedures and
determinations, and other determinations not specifically and expressly provided
for by the terms of this Agreement, shall be determined by the Manager in its
sole discretion, whose determination shall be final and conclusive as to all of
the Members absent manifest error.
     8.2 Reports. Insofar as practicable, the Company shall, within ninety
(90) days after the end of each Fiscal Year and within forty-five (45) days
after the end of each of the first three (3) fiscal quarters, furnish each
Member with a copy of the balance sheet of the Company as of the last day of the
applicable period, a statement of income or loss for the Company for such
period, and a statement of the Company’s cash flows for such period. Annual
statements shall also include a statement of the Members’ Capital Accounts and
changes therein for such Fiscal Year. Annual statements shall be audited by the
Company’s accountants, if (and only if) the Manager so elects.
     8.3 Tax Returns; Information. The Company shall (i) arrange for the
preparation and timely filing of all income and other tax returns of the
Company, (ii) provide the Members with estimates of amounts necessary to prepare
tax returns for the Members for each Fiscal Year in so far as such returns
pertain to the Company’s income for such Fiscal Year, by April 1 of the next
succeeding year (insofar as practicable); provided, that a filing shall be
deemed timely if made within the time permitted by extensions therefor obtained
from the appropriate tax authority, and (iii) provide to the each Member a K-1
form for each Fiscal Year.
     8.4 Special Basis Adjustment. In connection with any Transfer of a Company
interest, the Company shall, if the transferor or the transferee so requests and
the Manager agrees, elect, at the time and in the manner provided in Regulations
Section 1.754-1(b), to adjust the basis of the Company’s property in the manner
provided in Section 743(b) of the Code, and such transferee shall pay all costs
incurred by the Company in connection therewith, including, without limitation,
reasonable attorneys’ and accountants’ fees.
     8.5 Tax Matters Member. ROCK OHIO VENTURES I LLC is specially authorized
and appointed to act as the Tax Matters Partners under the Code and in any
similar

13



--------------------------------------------------------------------------------



 



capacity under state or local law. The Company shall, in accordance with ARTICLE
6, hold the Tax Matters Partner harmless from any action taken as such.
ARTICLE 9
TRANSFERS OF INTERESTS
     9.1 Restrictions on Transfers. No Member shall directly or indirectly
Transfer all or any portion of its Interest unless (i) the Manager is satisfied
that the Transfer is either registered under, or exempt from, the registration
requirements of applicable federal and state securities laws, and (ii) either
(a) the Manager consents to such Transfer in advance in writing, which consent
may be withheld by the Manager in its sole and absolute discretion, (b) the
Transfer is pursuant to Section 9.2, (c) the Transfer is pursuant to
Section 9.3, or (d) the Transfer is pursuant to Section 9.4 (such Transfer, a
“Permitted Transfer”); provided that none of the foregoing shall prohibit, or
restrict in any way, any sale of Lakes Entertainment, Inc. (whether by sale of
stock, merger, consolidation, share exchange or sale of all or substantially all
of its assets) or any transfer of any equity interests in Lakes Entertainment,
Inc.. Any Transfer or attempted Transfer by any Member in violation of the
preceding sentence shall be null and void and of no force or effect whatever.
Each Member hereby acknowledges the reasonableness of the restrictions on
Transfer imposed by this Agreement in view of the Company’s purposes and the
relationship of the Members. Accordingly, the restrictions on Transfer contained
herein shall be specifically enforceable. Each Member hereby further agrees to
hold the Company, the Manager and each other Member wholly and completely
harmless from any cost, liability, or damage (including liabilities for income
and other taxes and costs of enforcing this indemnity) incurred by any of such
indemnified Persons as a result of a Transfer or an attempted Transfer in
violation of this Agreement.
           (a) Conditions to Permitted Transfers. A Permitted Transfer otherwise
permitted under this Agreement shall not be a Permitted Transfer, and any
attempted Transfer of a Member’s Interest shall be null and void and of no force
or effect whatever, unless and until the following conditions are satisfied:
               (i) The transferor and transferee shall execute such documents
and instruments of conveyance and assumption as may be necessary or appropriate
in the opinion of the Manager to effect such Transfer and to confirm the
transferee’s agreement to be bound by the provisions of this Agreement and
assumption of all obligations of the transferor Member with respect to the
Interest being transferred.
               (ii) The transferor and transferee shall furnish the Company with
the transferee’s taxpayer identification number, sufficient information to
determine the transferee’s initial tax basis in the Interest transferred, and
any other information reasonably necessary to permit the Company to file all
required federal and state tax returns and other legally required information
statements or returns. Without limiting the generality of the foregoing, the
Company shall not be required to make any distribution otherwise provided for in
this Agreement with respect to any transferred Interest until it has received
such information.

14



--------------------------------------------------------------------------------



 



               (iii) The Transfer and Permitted Transferee have been approved by
the Ohio Gaming Commission, if required by applicable Gaming Law, and any other
governmental or regulatory agency or body having jurisdiction over the Company
and whose approval is required under Applicable Law.
               (iv) A Member making a Permitted Transfer and the transferee
shall pay all reasonable costs and expenses incurred by the Company in
connection with such Transfer.
          (b) Admission of Permitted Transferee as a Member. A Permitted
Transferee of an Interest shall be admitted as a Member in the Company only upon
the written approval of the Manager. The rights of a Permitted Transferee who is
not admitted as a Member shall be limited to the right to receive allocations
and distributions from the Company with respect to the Interest transferred, as
provided by this Agreement. The transferee of such Interest shall not be a
Member, or have any rights of a Member, with respect to such Interest, unless
and until such transferee is admitted as a Member in accordance with this
Agreement.
          (c) Effect of Permitted Transfer on Company. The Members intend that
the Permitted Transfer of an interest in the Company shall not cause the
dissolution of the Company.
     9.2 Approved Sale. If the Manager approves a sale of over 50% of the assets
of the Company or of all of the subsidiaries of the Company or of equity with
over 50% of the voting power of the Company or 50% of the voting power of all
subsidiaries of the Company (whether by merger, consolidation, equity exchange
or sale or transfer of equity securities) (as so approved, an “Approved Sale”),
(i) each Member shall vote for, consent to and raise no objections against, and
waive any dissenters or appraisal rights with respect to, such Approved Sale,
and the Company and each Member shall consummate such Approved Sale on the terms
and conditions so approved and (ii) the Company, the Manager, each subsidiary
and their respective members, boards of directors or managers and each Member
shall take all necessary or desirable actions in connection with the
consummation of the Approved Sale as requested by the Manager, including,
without limitation, transferring a pro rata portion of such Member’s Interests
required to consummate such transaction. Notwithstanding the foregoing, no
Member shall be obligated in connection with such Approved Sale to indemnify the
prospective transferee or its Affiliates with respect to an amount in excess of
the aggregate proceeds paid to such Member in connection with such Approved Sale
(other than as a result of a breach of its representations and warranties with
respect to authorization and ownership of Interests (and any representations and
warranties, if required to be made, will be made by all Members and will be
uniform in all material respects), as to which no limitation shall apply). The
Manager shall use commercially reasonable efforts to minimize the
representations and warranties made by the Members (in their capacity as
Members) in connection with any Approved Sale.
     9.3 Tag Along Rights. If ROCK OHIO VENTURES I LLC or the affiliated
successor to its Interests proposes to sell, in one transaction or a series of
related transactions, all or substantially all of its Interests to an
unaffiliated person or entity, ROCK OHIO VENTURES I LLC or the affiliated
successor to its Interests shall use its best efforts to cause the buyer of such

15



--------------------------------------------------------------------------------



 



Interests to offer to purchase all of the Interests owned by LAKES OHIO
DEVELOPMENT LLC or the successor to its Interests for the consideration per
proportional share of the Interests, and otherwise on the same terms and
conditions, received by ROCK OHIO VENTURES I LLC or the affiliated successor to
its Interests for its Interests. If LAKES OHIO DEVELOPMENT LLC desires to sell
all of its Interests in such transaction and the transferee does not agree to
purchase all of the Interests owned by LAKES OHIO DEVELOPMENT LLC in such
transaction, ROCK OHIO VENTURES I LLC may not, and shall not, sell any of its
Interests in such transaction. The transferee must accept, approve, adopt, and
agree in writing to comply with, and be bound by, all of the terms and
conditions of this Agreement as if such transferee were the Member whose
interests it purchased, and such transferee shall be treated for all purposes of
this Agreement as such Member.
     9.4 Redemption of Interests Upon Specified Events. If at any time during
the term (as defined in Section 1.5), (a) a Member fails to comply with any
provision of this Agreement (the redemption pursuant to the event described in
clause (a) is referred to as a “Breach Redemption”) or (b) (i) the ownership of
any Interest by any transferee of a Member, or owner or Affiliate of a
transferee of a Member, poses a material risk of a potential adverse gaming
regulatory consequences to the Company, an Affiliate, a Member or any direct or
indirect owner of any Member (the redemption pursuant to the event described in
clause (b)(i), a “Transferee Regulatory Redemption”), or (ii) LAKES OHIO
DEVELOPMENT LLC or any other Person admitted as a member of LAKES OHIO
DEVELOPMENT LLC or their owners, including as a transferee, poses a material
risk of a potential adverse gaming regulatory consequences to the Company, an
Affiliate, a Member or any direct or indirect owner of any Member (the
redemptions pursuant to the events described in clause (b), including the
Transferee Regulatory Redemption, are referred to as a “Regulatory Redemption”,
and collectively the events described in clauses (a) and (b) are referred to as
the “Buy-Sell Events,” and the Interests of the Member or transferee causing the
Buy-Sell Event are referred to as the “Buy-Sell Interest”) then, at any time
following the expiration of the Cure Period (as defined below) with respect to
such occurrence, the Company shall have the right (and in connection with a
Transferee Regulatory Redemption, an obligation) to purchase all, but not less
than all, of the Buy-Sell Interest on the terms and conditions, and subject to
the provisions, set forth in this Section 9.4.
          (a) Cure. There shall be no right to purchase an Interest if the
occurrence of a Buy-Sell Event shall have been entirely cured (including the
elimination of any potential adverse gaming regulatory consequences to the
Company, any Affiliate, a Member or any direct or indirect owner of any Member)
prior to the expiration of the Cure Period corresponding thereto. “Cure Period”
means, with respect to any Buy-Sell Event, the period beginning on (but not
including) the date of notice of the occurrence of a Buy-Sell Event by the
Company to the Member
(a “Demand Notice”) and ending either sixty days thereafter or on such earlier
date as the Company shall notify the Member is necessary to avoid a material
adverse gaming regulatory consequence affecting the Company or any Affiliate,
including a material adverse action by any governmental gaming regulatory
authority in any jurisdiction.
          (b) Purchase Price. The purchase price for a sale under this
Section 9.4 shall be as follows (the “Purchase Price”):

16



--------------------------------------------------------------------------------



 



               (i) Breach Redemption. For a sale in connection with a Breach
Redemption, the positive balance, if any, of the Member’s Capital Account at the
time of the closing of the sale in accordance with the terms hereof.
                (ii) Regulatory Redemption. For a sale in connection with a
Regulatory Redemption, the applicable Member’s or transferor’s Unreturned
Capital Contributions plus the applicable Member’s or transferor’s Unpaid
Preferred Return, plus two times the Capital Contribution made by the applicable
Member or transferor minus any distributions received by the applicable Member
or transferor (and any predecessors) under Section 4.1(d), if any, at the time
of the closing of the sale in accordance with the terms hereof.
Once given, a Demand Notice may be revoked or withdrawn at any time prior to the
closing of such sale in the sole and absolute discretion of the Manager.
          (c) Obligation to Sell. Upon the occurrence of a Buy-Sell Event and
receipt of a Demand Notice, the Member shall then be obligated to sell its
Interest for the Purchase Price to the Company or any other Person designated by
the Company in accordance with this Section 9.4 in the absence of a cure within
the Cure Period.
          (d) Closing.
               (i) Terms of Closing. The selling Member shall meet with the
Company and exchange documents and pay any amounts due, and otherwise do all
things necessary to conclude the transaction set forth herein at the closing of
such purchase (the “Closing”). The Closing shall occur at the Company’s offices
at 9:00 a.m., on the first Wednesday after the tenth (10th) day after the end of
the Cure Period unless that day is a national or state holiday and, in that
event, on the next Business Day. At the Closing, the Member shall deliver to the
Company a duly executed assignment of its Interest in blank, and shall also,
upon the request of the Company, concurrently therewith (or at any time and from
time to time thereafter) execute and deliver such other documents and records as
the Company determines are reasonably necessary or desirable to conclude the
Closing and to otherwise allow the Company to complete the Project or otherwise
develop, use, sell, rent or dispose of any Property. Regardless of whether the
Member delivers a duly executed assignment, such Member’s interest shall be
deemed to have been transferred as of the Closing pursuant to this Section 9.4,
and the Member shall no longer be deemed the owner of the transferred Interests
and shall have no further rights as a Member of the Company or under this
Agreement as of the Closing, other than any rights to receive any unpaid
Purchase Price for such Interests.
               (ii) Delivery. Except as otherwise provided in the next sentence,
the Company shall deliver to the Member cash for the full amount of the Purchase
Price at the Closing, or if later, ten business days after the Purchase Price is
determined under this Section 9.4. The Company may instead elect (in the
Manager’s discretion) to pay up the Purchase Price in five equal annual
installments (beginning one year after the Closing) without interest.

17



--------------------------------------------------------------------------------



 



               (iii) Liens. If the Member’s Interest is subject to any Lien, the
Company may elect (a) to cause the Purchase Price (or a portion thereof) to be
applied to discharge such Lien, (b) to take the Interest subject to such Lien
and to reduce the Purchase Price otherwise payable by the Company to the Member
by the amount of such Lien, or (c) to terminate the buy-sell proceedings under
this Section 9.4 because of the existence of such Lien and in such event pursue
any and all remedies available at law and in equity.
          (e) Appointment of Transferee. Notwithstanding anything in this
Agreement to the contrary, the Company shall be entitled to designate any
Affiliate or third party to be the transferee and purchaser of such Interest or
obtain financing from any third party with respect to a purchase under this
Section 9.4, provided that the foregoing shall not delay the closing of any such
transaction. The reasonable costs of the Closing shall be divided equally,
provided that each such Member shall bear its own attorneys’ fees and costs.
          (f) Specific Enforcement. The Members acknowledge and agree that each
Member’s Interest is extraordinary and unique, and the provisions of this
Section 9.4 shall be specifically enforceable.
          (g) Tax Returns. The Member shall continue, after the Closing, to have
access during normal business hours, to the books and records of the Company to
the extent reasonably necessary in connection with the preparation, review or
audit of the Investors’ state and federal returns relating to the Company.
     9.5 Distribution Among Members. Upon the occurrence of any Transfer of an
Interest during any Fiscal Year, Profits, Losses, each item thereof, and all
other items attributable to such interest for such Fiscal Year shall be divided
and allocated between the transferor and the transferee by taking into account
their varying interests during the Fiscal Year in accordance with Code
Section 706(d), using any conventions permitted by law and selected by the
Manager.
ARTICLE 10
WITHDRAWALS; ACTION FOR PARTITION
     10.1 Waiver of Partition. No Member shall, either directly or indirectly,
take any action to require partition of any Company property, and
notwithstanding any provisions of applicable law to the contrary, each Member
hereby irrevocably waives any and all rights it may have to maintain any action
for partition or to compel any sale with respect to its Interest, or with
respect to any assets or properties of the Company, except as expressly provided
in this Agreement.
     10.2 Covenant Not to Withdraw or Dissolve. Each Member hereby covenants and
agrees that the Members have entered into this Agreement based on their mutual
expectation that all Members will continue as Members and carry out the duties
and obligations undertaken by them hereunder and that, except as otherwise
expressly required or permitted hereby, each Member hereby covenants and agrees
not to
          (a) take any action to file a certificate of dissolution or its
equivalent with respect to itself,

18



--------------------------------------------------------------------------------



 



          (b) withdraw or attempt to withdraw from the Company,
          (c) exercise any power under the Act to dissolve the Company,
          (d) Transfer all or any portion of its interest in the Company (other
than in a Permitted Transfer),
          (e) petition for judicial dissolution of the Company, or
          (f) demand a return of such Member’s contributions or profits (or a
bond or other security for the return of such contributions or profits) without
the consent of holders of a majority of the Percentage Interests held by the
Members, or except as otherwise specifically allowed under this Agreement.
ARTICLE 11
DISSOLUTION AND WINDING UP
     11.1 Liquidating Events. The Company shall dissolve and commence winding up
and liquidating upon the first to occur of the following (“Liquidating Events”):
          (a) The sale of all or substantially all of the Property;
          (b) The agreement of holders of a majority of the Percentage Interests
to dissolve, wind up, and liquidate the Company;
          (c) Ballot Initiative 3 on the November 3, 2009 Ohio statewide ballot
is not approved and any litigation or other challenge to such vote is completed
and fails to cause Ballot Initiative 3 to be approved;
          (d) The happening of any other event that makes it unlawful or
impossible to carry on the business of the Company; or
          (e) An administrative dissolution or the entry of a decree of judicial
dissolution of the Company under the Act.
     The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event. If it is determined, by a court of competent
jurisdiction, that the Company has dissolved prior to the occurrence of a
Liquidating Event, the Members hereby agree to continue the business of the
Company without a winding up or liquidation.
     11.2 Winding Up. Unless the business of the Company is continued pursuant
to Section 11.1, the provisions of this Section 11.2 shall apply upon the
occurrence of a Liquidating Event.
          (a) Process. The Company shall continue solely for the purpose of
winding up its affairs in an orderly manner, liquidating its assets, and
satisfying the claims of its creditors and Members, and no Member shall take any
action that is inconsistent with, or not necessary to or appropriate for,
winding up the Company’s business and affairs. To the extent

19



--------------------------------------------------------------------------------



 



consistent with this ARTICLE 11, all covenants and obligations in this Agreement
(including those relating to the control, management and operation of the
Company) shall continue in full force and effect until such time as the Property
has been distributed pursuant to this Section 11.2 and the Company has
terminated. The Manager or its designee shall be responsible for overseeing the
winding up and liquidation of the Company.
          (b) Distributions. The Manager or its designee shall apply and
distribute as soon as practicable all Company cash on hand in the following
order of priority, unless otherwise required by Applicable Law:
               (i) First, to the payment and discharge or the establishment of
reserves for the payment of all of the Company’s debts and liabilities to
creditors (including guaranty fees, management fees, Member Loans and other
amounts of Debt owing to any Member which is then outstanding), in the order of
priority as provided by law; and
               (ii) Second, to the Members in the manner and order of priority
specified in Section 4.1.
          (c) Compensation; No Creditors as to Capital. The Manager shall not
receive any additional compensation for any services performed pursuant to this
ARTICLE 11.
     11.3 Deemed Continuation. Notwithstanding any other provisions of this
ARTICLE 11, in the event the Company is liquidated within the meaning of
Regulations Section 1.704-l(b)(2)(ii)(g) but no Liquidating Event has occurred,
the Property shall not be liquidated, the Company’s liabilities shall not be
paid or discharged, and the Company’s affairs shall not be wound up. Instead,
the Company shall be deemed to have continued as prescribed by Regulations
Sections 1.704-1 and 1.708-l(b)(l)(iv).
     11.4 Rights of Members. Except as otherwise provided in this Agreement,
(a) each Member shall look solely to the assets of the Company for the return of
its Capital Contributions, and (b) no Member shall have priority over any other
Member as to the return of its Capital Contributions, distributions, or
allocations.
     11.5 Reasonable Time for Winding Up. A reasonable time shall be allowed for
the orderly winding up of the business and affairs of the Company and the
liquidation.
ARTICLE 12
MISCELLANEOUS
     12.1 Notices. Notices may be delivered either by private messenger or
delivery service, by certified mail, or facsimile transmission. Any notice or
document required or permitted hereunder to a Member shall be in writing and
shall be deemed to be given on the date received by the Member; provided,
however, that all notices and documents mailed to a Member in the United States
mail, postage prepaid, certified mail return receipt requested, addressed to the
Member at its respective address as shown in the records of the Company, shall
be deemed to have been received on the date of receipt or acceptance or failure
to accept, and provided further, that the sender of any such notice or document
by facsimile transmission

20



--------------------------------------------------------------------------------



 



shall bear the burden of proof as to proper transmission and date of
transmission of such facsimile. The address and the telecopier number of each of
the Members shall for all purposes be as set forth on the signature page hereof
unless otherwise changed by the applicable Member by notice to the other Members
and the Company as provided herein.
     12.2 Binding Effect. Except as otherwise provided in this Agreement, every
covenant, term and provision of this Agreement shall be binding upon and inure
to the benefit of the Members and their respective permitted successors,
transferees and assigns.
     12.3 Amendment. Any provision of this Agreement may be amended, modified or
waived with the written approval of Members holding a majority of the Percentage
Interest; provided that (1) no provision of ARTICLE 3, ARTICLE 4 or
Section 11.2(b) that would adversely affect the allocations or distributions
among the Members as of the date of this Agreement with respect to their
Interests as of the date of this Agreement may be amended or modified in any way
that would adversely affect an existing Member as of the date of this Agreement
differently than the other Members without the unanimous approval of such
adversely affected Members, and (2) Sections 1.7 (related-party transactions),
2.7 (preemptive rights), 9.3 (tag along rights) and 12.3 (amendment) may not be
amended without unanimous approval of the Members. For clarity, Members holding
a majority of the Percentage Interest may (without the consent of other Members)
amend any provisions of this Agreement to provide for different allocations and
distribution priorities with respect to contributions of additional capital
(including by existing Members), as long as no provision of ARTICLE 3, ARTICLE 4
or Section 11.2(b) that would adversely affect the allocations or distributions
among the Members as of the date of this Agreement with respect to their
Interests as of the date of this Agreement is amended or modified in any way
that would adversely affect an existing Member as of the date of this Agreement
differently than the other Members as of the date of this Agreement with respect
to such Interests. In addition, as provided in Section 2.6, additional Interests
may be issued and Schedules 2.1 (a) and 2.1(b) may be appropriately updated in
specified circumstances without any approval of the Members, subject to the
preemptive rights in Section 2.7.
     12.4 Construction. Every covenant, term and provision of this Agreement
shall be construed simply according to its fair meaning and not strictly for or
against any Member.
     12.5 Time. Time is of the essence in the performance of each and every
obligation herein imposed.
     12.6 Titles and Captions. Section and paragraph titles and captions
contained in this Agreement are for reference purposes only and are not intended
to describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
     12.7 Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.
     12.8 Incorporation by Reference. The Glossary of Defined Terms and every
exhibit, schedule and other appendix attached to this Agreement and referred to
herein is incorporated in this Agreement by reference.

21



--------------------------------------------------------------------------------



 



     12.9 Further Assurance. Each Member agrees to perform all further acts and
execute, acknowledge and deliver any documents which are or may become
necessary, appropriate, or desirable to effectuate and to carry on the business
contemplated by this Agreement.
     12.10 Pronouns and_Plurals. All pronouns and any variations thereof shall
be deemed to refer to masculine, feminine or neuter, singular or plural, as the
identity of the Person(s) may require.
     12.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware and the Gaming Law. The
Company shall exist under and be governed by, and this Agreement shall be
construed in accordance with, the laws of the State of Delaware, except as the
same may be superseded by the gaming and other applicable la s of the State of
Ohio, including those laws, rules and regulations which may hereafter be
promulgated after passage of Ballot Initiative 3 on the November 3, 2009 Ohio
statewide ballot (the “Gaming Law”).
     12.12 Arbitration. All claims, actions or disputes arising out of or
relating to this Agreement or the transactions contemplated hereby
(collectively, “Disputes”) including any Disputes concerning the construction,
validity, performance, and interpretation of this Section 12.12 or any other
provision of this Agreement, shall be exclusively resolved by arbitration
pursuant to the Federal Arbitration Act, as provided below. The Company or any
party hereto may elect to compel arbitration of any Dispute by notifying each
party hereto and the Company of such election. Each Dispute shall be promptly
adjudicated by a panel of three arbitrators. Each party to such Dispute shall
select an arbitrator for such panel within ten (10) Business Days of the date of
the notice of election to compel arbitration described above. The two
arbitrators so selected shall meet and attempt to appoint a third arbitrator,
who shall be of good reputation and character and, if possible, shall be highly
knowledgeable of the gaming industry and casino operation and finance. If the
two arbitrators shall not have appointed such third arbitrator within thirty
(30) days of the date of the notice of election to compel arbitration described
above, the Company or any party hereto may elect to cause such third arbitrator
to be appointed by the American Arbitration Association, as soon as practicable.
Arbitration shall be conducted by such panel in the City in which the Company’s
main office is then located, pursuant to the rules of the American Arbitration
Association. The arbitration panel shall meet to consider the Dispute within ten
Business Days of the appointment of its three members, and shall endeavor to
resolve and adjudicate such Dispute in not more than ninety (90) days after its
first meeting. Costs, fees and expenses of the arbitrators and the American
Arbitration Association shall be paid by the non-prevailing parties, to such
Dispute. Without limitation of any other right or power of the arbitration
panel, such panel shall have the right and power to grant remedies in the form
of any order for specific performance or other equitable relief. The parties
hereby subject exclusively to the jurisdiction of the Federal Courts of the
United States in any action to compel arbitration hereunder or to enforce any
order, decision or judgment of the arbitrators.
     12.13 Counterpart Execution. This Agreement may be executed in any number
of counterparts with the same effect as if all of the Members had signed the
same document. All counterparts shall be construed together and shall constitute
one agreement.

22



--------------------------------------------------------------------------------



 



     12.14 No Third Party Rights. Except as provided in ARTICLE 6, this
Agreement is intended to create enforceable rights between the parties hereto
only, and creates no rights in, or obligations to, any other Persons whatsoever.
Without limiting the generality of the foregoing, as to any third party, a
deficit capital account of a Member shall not be deemed to be a liability of
such Member nor an asset or property of the Company.
     12.15 Estoppel Certificates. Upon the written request of the Manager, the
Members shall, within fifteen (15) days of its receipt of such request, execute
and deliver a written statement certifying: (a) that this Agreement is
unmodified and in full force and effect (or, if modified, that this Agreement is
in full force and effect as modified and, stating any and all modifications),
(b) that such Member is not in default hereunder, except as specified in such
statement, and (c) that to its actual knowledge, no event has occurred which
with the passage of time or the giving of notice, or both, would ripen into a
default by such Member hereunder, except as specified in such statement.
     12.16 Usury. If any return, interest payment, or other charge payable under
this Agreement shall at any time exceed the maximum amount chargeable by
Applicable Law, then the applicable rate of return or interest shall be the
maximum rate permitted by Applicable Law.
     12.17 Business Days. Any reference in this Agreement to “business days”
shall mean all calendar days except Saturday, Sundays, and Ohio or federal legal
holidays.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

23



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO OPERATING AGREEMENT OF
ROCK OHIO VENTURES LLC
     IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
date first above set forth.

                          ROCK OHIO VENTURES I LLC       ROCK OHIO VENTURES II
LLC,     A Delaware limited liability company       A Delaware limited liability
company    
 
                        By:   /s/ Daniel Gilbert       By:   ROCK OHIO VENTURES
I    
 
 

Daniel Gilbert           LLC, a Delaware limited         Its: Manager          
liability company, its                     Manager    
 
                       
 
              By:   /s/ Daniel Gilbert
 
Daniel Gilbert, Manager    
 
                        Address: 20555 Victor Parkway       Address: 20555
Victor Parkway     Livonia, Michigan 48152       Livonia, Michigan 48152    
Fax: (734) 805-3900       Fax: (734) 805-3900    
 
                        LAKES OHIO DEVELOPMENT LLC                     A
Minnesota Limited Liability Company                    
 
                       
By:
  /s/ Timothy J Cope                    
 
 
 
                   
Its:
  President/CFO                    
 
 
 
                   
 
                       
Address:
  130 Cheshire Lane, Suite 101                    
 
  Minnetonka, MN 55305                    
 
                       
Fax:
  (952) 449-9353                    
 
 
 
                   

 



--------------------------------------------------------------------------------



 



GLOSSARY OF DEFINED TERMS
          (a) “Act” has the meaning specified in Section 1.1.
          (b) “Additional Preferred Return” shall mean (1) with respect to ROCK
OHIO VENTURES I LLC an amount equal to ten (10) times the Capital Contribution
made with respect to its Interest in the Company, provided, however, that in no
event shall the Capital Contribution upon which the Additional Preferred Return
is based exceed the amounts set forth on Schedule 2.1(a) with respect to ROCK
OHIO VENTURES I LLC, and (2) with respect to LAKES OHIO DEVELOPMENT LLC an
amount equal to $5,000,000.
          (c) “Adjusted Capital Account Deficit” means, the deficit balance, if
any, in a Member’s Capital Account as of the end of the taxable year, after
giving effect to the following adjustments:
               (i) credit to such Capital Account any amount which such Member
is obligated to restore under Treasury Regulation Section 1.704-l(b)(2)(ii)(c)
or is deemed obligated to restore pursuant to the penultimate sentences of
Treasury Regulation Sections 1.704-2(g)(l) or l.704-2(i)(5); and
               (ii) debit to such Capital Account the items described in
Sections 1.704-l(b)(2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5), and
1.704-l(b)(2)(ii)(d)(6) of the Treasury Regulations.
          (d) “Affiliate” mean s, with respect to any Person, any Person
directly or indirectly controlling, controlled by or under common control with
such Person. For purposes of this definition, the term “controls,” “is
controlled by,” or “is under common control with shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through the ownership of
voting securities, by contract or otherwise.
          (e) “Agreement” has the meaning specified in the first sentence of
this operating agreement, and shall further mean this operating agreement of the
Company as amended, supplemented or otherwise modified from time to time. Words
such as “herein’, “hereinafter”, “hereof”, “hereto”, and “hereunder’ refer to
this Agreement as a whole, unless the context otherwise requires.
          (f) “Applicable Law” means all applicable laws, ordinances, rules,
regulations, statutes, case law and orders, including the Gaming Law and all
applicable Environmental Laws.
          (g) “Approved Sale” is defined in Section 9.2.
          (h) “Augmented Capital Account” is defined in Section 3.1.
          (i) “Breach Redemption” is defined in Section 9.4.
          (j) “Business Day” is defined in Section 12.17.

1



--------------------------------------------------------------------------------



 



          (k) “Buy-Sell Events” is defined in Section 9.4.
           (l) “Capital Account” means the accounting record of each Member’s
capital interest in the Company. There shall be credited to each Member’s
Capital Account (a) the amount of any contribution of cash by that Member,
(b) the Gross Asset Value of property contributed by that Member, (c) that
Member’s allocable share of Profits and any items in the nature of income or
gain that are specially allocated to that Member pursuant to Section 3.2 of this
Agreement, and (d) the amount of any Company liabilities that the Member assumes
or takes subject to under Code Section 752. There shall be debited against each
Member’s Capital Account (i) the amount of all distributions of cash to that
Member unless a distribution to the Member is a loan or is deemed a guaranteed
payment under Code Section 707(c), (ii) the Gross Asset Value of property
distributed to that Member by the Company, (iii) that Member’s allocable share
of Losses and any items in the nature of expenses or losses which are specially
allocated to that Member pursuant to Section 3.2 of this Agreement, and (iv) the
amount of any liabilities of that Member that the Company assumes or takes
subject to under Code Section 752. The transferee of all or a portion of a
membership interest shall succeed to that portion of the transferor Member’s
Capital Account that is allocable to the portion of the membership interest
transferred. This definition of Capital Account and the other provisions herein
relating to the maintenance of Capital Accounts are intended to comply with
Regulation Sections 1.704-l(b) and 1.704-2 and shall be interpreted and applied
in a manner consistent with those Regulation Sections. In the event the Manager
shall determine that it is prudent to modify the manner in which the Capital
Accounts, or any debits or credits thereto (including, without limitation,
debits or credits relating to liabilities which are secured by contributed or
distributed property or which are assumed by the Company or the Members), are
computed in order to comply with such Regulations, the Manager may make such
modification, provided that such modification is reasonable in relation to the
requirements of the Regulations. The Manager also shall (i) to the extent
permitted by the Code and other Applicable Law, make any reasonable adjustments
that are necessary or appropriate to maintain equality between the Capital
Accounts of the Members and the amount of Company capital reflected on the
Company’s balance sheet, as computed for book purposes in accordance with
Regulations Section l.704-l(b)(2)(iv)(g), and (ii) make any reasonable
appropriate modifications in the event unanticipated events might otherwise
cause this Agreement not to comply with Regulations Section 1.704-l(b).
          (m) “Capital Contribution Commitment” means the amount set forth on
Schedule 2.1(a) as the total initial Capital Contribution on a per-Member basis.
          (n) “Capital Contribution Date” is defined in Section 2.5.
          (o) “Capital Contributions” means, with respect to any Member, the
amount of money and the initial Gross Asset Value of any property (other than
money) contributed to the Company net of liabilities assumed or taken subject to
by the Company with respect to an Interest held by such Member pursuant to the
terms of this Agreement.
          (p) “Casino Site LLCs” is defined in Section 2.1(b).

2



--------------------------------------------------------------------------------



 



          (q) “Certificate of Formation” means the certificate of formation
filed with the Delaware Secretary of State for the purpose of forming the
Company pursuant to the Act, as amended from time to time in accordance with
this Agreement and the Act.
          (r) “Cincinnati LLC” is defined in Section 2.1(b).
          (s) “Cleveland LLC” is defined in Section 2.l(b).
          (t) “Cleveland Peninsula LLC” is defined in Section 2.l(b).
          (u) “Closing” is defined in Section 9.4(d)(i).
          (v) “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time (or any corresponding provisions of succeeding law).
          (w) “Company” has the meaning specified in the introductory paragraph
of this Agreement, and shall further mean and include the limited liability
company formed by this Agreement and the company continuing the business of this
Company in the event of dissolution (until completion of liquidation and
distribution of the proceeds) as herein provided.
          (x) “Company Minimum Gain” has the meaning of “partnership minimum
gain” set forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
          (y) “Cure Period” is defined in Section 9.4(a).
          (z) “Debt” of any Person means (a) all indebtedness of such Person for
borrowed money, (b) all obligations of such Person for the deferred purchase
price of property or services, (c) all obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person under acceptance, letter of credit or similar
facilities, (g) obligations of such Person to purchase, redeem, retire, defease
or otherwise acquire for value any capital stock of such Person or any warrants,
rights or options to acquire such capital stock, valued, in the case of
redeemable preferred stock, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends, (h) all obligations of
such Person in respect of interest rate swap agreements, currency swap
agreements and other similar agreements designed to hedge against fluctuations
in interest rates or foreign exchange rates, (i) all obligations for production
payments from property operated by or on behalf of such Person and other similar
arrangements with respect to natural resources, (j) all Debt referred to in
clauses (a) through (i) above guaranteed directly or indirectly by such Person,
or in effect guaranteed directly or indirectly by such Person through an
agreement (i) to pay or purchase such Debt or to advance or supply funds for the
payment or purchase of such Debt, (ii) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Debt or to assure the holder of such
Debt against loss, (iii) to supply funds to

3



--------------------------------------------------------------------------------



 



or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (iv) otherwise to assure a creditor against loss, and
(k) all Debt referred to in clauses (a) through (j) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt.
          (aa) “Demand Notice” is defined in Section 9.4(a).
          (bb) “Depreciation” means, means, for each Fiscal Year or other
period, an amount equal to the depreciation, amortization or other cost recovery
deduction allowable for federal income tax purposes with respect to an asset for
that year or other period, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of the Fiscal Year or other period, Depreciation shall be an amount which bears
the same ratio to such Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for that Fiscal Year or other
period bears to the adjusted tax basis of such asset; provided, however, that if
the federal income tax depreciation, amortization or other cost recovery
deduction for the applicable year or period is zero, Depreciation shall be
determined with reference to the Gross Asset Value of such asset using any
reasonable method selected by the Company.
          (cc) “Disputes” is defined in Section 12.12.
          (dd) “Environmental Law” means any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award relating to the
environment, health or safety or to the release of any materials into the
environment, including, without limitation, the Clean Air Act, as amended, the
Clean Water Act of 1977, as amended, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Hazardous Materials
Transportation Act, as amended, and the Resource Conservation and Recovery Act
of 1976, as amended.
          (ee) “Federal Tax Amount” is defined in Section 4.2.
          (ff) “Fiscal Year” means (i) the period commencing on the effective
date of this Agreement and ending on December 31 of this year (or such other
ending date as may be required by Section 706 of the Code), (ii) any subsequent
twelve (12) month period commencing on January 1st and ending on December 31st
(or such other ending date as may be required by Section 706 of the Code), or
(iii) any portion of the period described in clause (ii) for which the Company
is required to allocate Profits, Losses and other items of Company income, gain,
loss or deduction pursuant to ARTICLE 3.
          (gg) “GAAP” means, as of any date of determination, accounting
principles as codified by the Financial Accounting Standards Board or that are
then approved by such other entity as may be approved by a significant segment
of the accounting profession in the United States. The term “consistently
applied,” as used in connection therewith, means that the

4



--------------------------------------------------------------------------------



 



accounting principles applied are consistent in all material respects with those
applied at prior dates or for prior periods.
          (hh) “Gaming Law” is defined in Section 12.11.
          (ii) “Gross Asset Value” means with respect to any Company asset, the
asset’s adjusted basis for federal income tax purposes, except as follows:
               (i) the initial Gross Asset Value of any asset contributed by a
Member to the Company shall be the gross fair market value of that asset, for
the initial contributions as determined by the Manager or pursuant to this
Agreement for the initial contributions;
               (ii) the Gross Asset Value of all Company assets shall be
adjusted to equal their respective gross fair market values, as determined by
the Manager, as of the date upon which any of the following occurs: (A) the
acquisition of an additional interest in the Company after the date of this
Agreement by any new or existing Member, in exchange for more than a de minimis
Capital Contribution or the distribution by the Company to a Member of more than
a de minimis amount of Company property as consideration for an interest in the
Company, if the Manager determines that such adjustment is necessary or
appropriate to reflect the relative economic interest of the Members of the
Company; and (B) the liquidation of the Company within the meaning of
Regulation Section 1.704-l(b)(2)(ii)(g);
               (iii) the Gross Asset Value of any Company asset distributed to
any Member shall be the gross fair market value of that asset on the date of
distribution, as determined by the Manager; and
               (iv) if an election under Code Section 754 has been made, the
Gross Asset Value of Company assets shall be increased (or decreased) to reflect
any adjustments to the adjusted basis of the assets pursuant to Code Section
734(b) or Code Section 743(b), but only to the extent that the Manager
determines that an adjustment pursuant to subsection (ii) hereof is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subsection (iv).
               (v) If the Gross Asset Value of an asset has been determined or
adjusted hereby, that Gross Asset Value shall thereafter be determined by taking
into account all adjustments for Depreciation, if any, taken with respect to
that asset for purposes of computing Profits and Losses. For the purposes of the
definition of Gross Asset Value, values which are determined by the Manager,
shall mean the good faith determination of the Manager.
          (jj) “Interest” shall mean the entire interest of a Member in the
Company, including all of such Member’s rights, powers and privileges under this
Agreement and the Act.
          (kk) “Lien” means any lien, security interest or other charge, option,
claim or encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property.
          (ll) “Liquidating Event” is defined in Section 11.1.

5



--------------------------------------------------------------------------------



 



          (mm) “Management Agreement” is defined in Section 5.4.
          (nn) “Manager” is defined in Section 5.1.
          (oo) “Member Guaranties” is defined in Section 2.3.
          (pp) “Member Loan(s)” is defined in Section 2.2.
          (qq) “Member Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Section 1.704-2(i) of the Regulations.
          (rr) “Member Nonrecourse Debt” has the meaning of “partner nonrecourse
debt” set forth in Section 1.704-2(b)(4) of the Regulations.
          (ss) “Member Nonrecourse Deductions” has the meaning of “partner
nonrecourse deductions” set forth in Sections 1.704-2(i)(l) and 1.704-2(i)(2) of
the Regulations.
          (tt) “Members” means those Persons executing this Agreement as
Members.
          (uu) “Nonrecourse Liability” has the meaning set forth in
Section 1.704-2(b)(3) of the Regulations.
          (vv) “Other Interests” is defined in Section 1.6.
          (ww) “Percentage Interest” means the fraction, expressed as a
percentage, whose numerator is the aggregate amount of such Member’s Capital
Contributions made on or prior to such date and whose denominator is the
aggregate of the amounts of the Capital Contributions of all Members made on or
prior to such date, in each case as such Capital Contributions referenced above
shall be reflected on the books and records of the Company. In the event any
Company interest is transferred in accordance with the provisions of this
Agreement, the transferee of such interest shall succeed to the Percentage
Interest of his transferor to the extent it relates to the transferred interest.
          (xx) “Permitted Transfer” is defined in Section 9.1.
          (yy) “Person” means any individual, company (general or limited),
limited liability company, corporation, trust, or other entity.
          (zz) “Preemptive Rights Notice” is defined in Section 2.7.
          (aaa) “Preferred Return” shall mean ten (10) times the Capital
Contribution made by a Member, provided, however, that in no event shall the
Capital Contribution upon which the Preferred Return is based exceed the
amounts, or apply to Members other than those, set forth on Schedule 2.1(a) with
respect to any Member.

6



--------------------------------------------------------------------------------



 



          (bbb) “Profits” and “Losses” means, for each Fiscal Year or other
period, an amount equal to the Company’s taxable income or loss for that year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(l) shall be included in taxable income or loss),
with the following adjustments:
               (i) any tax-exempt income of the Company described in Code
Section 705(a)(l)(B) and not otherwise taken into account in computing Profits
or Losses shall be added to that taxable income or loss;
               (ii) any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulation Section 1.704-l(b)(2)(iv)(i), shall be subtracted from
that taxable income or loss;
               (iii) in the event the Gross Asset Value of any Company asset is
adjusted as required by subsections (ii) or (iii) of the definition of Gross
Asset Value, the amount of that adjustment shall be taken into account as gain
or loss from the disposition of that asset (as though the asset were disposed of
just prior to the adjustment) for purposes of computing Profits or Losses in the
Fiscal Year of adjustment;
               (iv) gain or loss resulting from any disposition of Company
property with respect to which gain or loss is recognized for federal income tax
purposes shall be computed by reference to the Gross Asset Value of the property
disposed of, notwithstanding that the adjusted basis of that property for
federal income tax purposes may differ from its Gross Asset Value;
               (v) in lieu of the depreciation, amortization and other cost
recovery deductions taken into account in computing the taxable income or loss,
there shall be taken into account the Depreciation for the Fiscal Year or other
period; and
               (vi) any items of income, gain, loss or deduction that are
specially allocated pursuant to Section 3.2, or allocated solely for tax
purposes pursuant to Section 3.4, shall not be taken into account in computing
Profits or Losses, any preceding provision of this definition to the contrary
notwithstanding.
          (ccc) “Project” means all the real property, development and business
activities of or relating to any casino located in the cities of Cincinnati,
Ohio and Cleveland, Ohio which is operated by the Company or its designee from
time to time.
          (ddd) “Property” means all real and personal property owned by the
Company from time to time, and shall include both tangible and intangible
property.
          (eee) “Purchase Price” is defined in Section 9.4(b).
          (fff) “Regulations” means the Income Tax Regulations, including
Temporary Regulations, promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

7



--------------------------------------------------------------------------------



 



           (ggg) “Regulatory Redemption” is defined in Section 9.4.
           (hhh) “Related Persons” is defined in Section 1.6.
          (iii) “Securities Act” is defined in Section 7.2.
          (jjj) “Shared Promotion” is defined in Section 1.7(b).
          (kkk) “State Tax Amount” is defined in Section 4.2.
          (lll) “Tax Matters Member” is defined in Section 8.5.
          (mmm) “Taxable Income” is defined in Section 4.2.
          (nnn) “Transfer” means, as a noun, any direct or indirect, voluntary
or involuntary transfer, sale, other disposition or hypothecation, and, as a
verb, directly or indirectly, voluntarily or involuntarily to transfer, sell,
otherwise dispose of or hypothecate. The term Transfer shall also include any
voluntary or involuntary transfer, sale, other disposition or hypothecation of
any kind, or any other transaction regardless of its form or structure, whereby
a Member’s Interest in the Company is reduced except reductions resulting solely
from adjustment to the Capital Accounts. An indirect Transfer includes (1) the
transfer of equity interests in any Member that is an entity or in any of its
owners that is an entity up the entire chain of ownership, and (2) with respect
to any trust in the chain of ownership, any change in trustees or beneficiaries
of such trust, but not including distributions to beneficiaries from such trust.
          (ooo) “Unreturned Capital Contributions” means the Capital
Contributions of each Member reduced by distributions on account of such Capital
Contributions under Section 4.1(a).
          (ppp) “Unpaid Additional Preferred Return” means the Additional
Preferred Return of ROCK OHIO VENTURES I LLC and LAKES OHIO DEVELOPMENT LLC
reduced by distributions on account of such Additional Preferred Return under
Section 4. l(b).
          (qqq) “Unpaid Preferred Return” means the Preferred Return of each
Member reduced by distributions on account of such Preferred Return under
Section 4.l(c).

8



--------------------------------------------------------------------------------



 



Schedule 2.1(a)
Member’s Capital Contributions

                  Capital       Percentage Commitment   Member   Interest $
9,500,000    
ROCK OHIO VENTURES I LLC
    40.137076 %        
 
        $ 11,802,000    
ROCK OHIO VENTURES II LLC
    49.862924 %        
 
        $ 2,366,889    
LAKES OHIO DEVELOPMENT LLC
    10.000000 %

 



--------------------------------------------------------------------------------



 



Schedule 2.1(b)
Capital Contributions Currently Being Made

          Capital     Contribution   Member $ 9,500,000    
ROCK OHIO VENTURES I LLC
       
 
$ 11,802,000    
ROCK OHIO VENTURES II LLC
       
 
$ 750,000    
LAKES OHIO DEVELOPMENT LLC

 